Citation Nr: 1454911	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 1, 2009, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to a TDIU.  The Veteran appealed this decision.  The Veteran had been receiving a combined rating of 60 percent from June 13, 2002.  Later, the Veteran was awarded a temporary total rating from July 22, 2009, to November 1, 2009.  In April 2011, the RO awarded TDIU, effective November 1, 2009, the date at which the Veteran's combined disability rating for service-connected disabilities was increased to 80 percent.  The issue on appeal then became entitlement to a TDIU prior to November 1, 2009.

In December 2011, the Board issued a decision denying entitlement to an effective date earlier than November 1, 2009, for the award of TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2012 Joint Motion for Order Vacating the Board Decision (Joint Motion), the Court vacated the December 2011 Board decision and remanded the case to the Board for readjudication consistent with its Order.

In April 2013, the Board denied entitlement to an effective date earlier than November 1, 2009, for the award of TDIU.  The Veteran appealed the decision to the Court.  Per a December 2013 Joint Motion, the Court vacated the April 2013 Board decision and remanded the case to the Board for readjudicated with its Order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In an October 2014 letter, the Veteran's representative requested remand for outstanding business records relevant to the the Veteran's occupational history at his auto repair business.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain relevant business records from the Veteran's auto repair business regarding his occupational history as identified in the October 2014 letter. 

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case and afford him reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



